Citation Nr: 1526509	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an effective date prior to July 12, 2010 for the award of service connection for lumbar spine degenerative disc disease.

2.  Entitlement to an effective date prior to July 12, 2010 for the award of service connection for cervical spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar spine degenerative disc disease, rated 10 percent, and cervical spine degenerative disc disease, rated noncompensable, both effective from July 12, 2010.

The July 2013 statement of the case (SOC) combined the effective date issues into one issue that addressed the effective date assigned for both the lumbar spine and cervical spine disabilities.  As these disabilities are separately service-connected and the Veteran appealed the effective date assigned for each one, the Board has accordingly separated the effective date issue into two distinct claims.


FINDINGS OF FACT

1.  A February 1982 final rating decision denied the Veteran's January 1982 claim of service connection for scoliosis. 

2.  A November 1993 final rating decision denied the Veteran's February 1993 petition to reopen the claim of service connection and implicitly denied his April 1984 petition to reopen the claim.  

3.  A May 2009 final Board decision denied the Veteran's May 2005 petition to reopen the claim.  

4.  After the May 2009 Board decision, the first communication that can be construed as a petition to reopen the claim of service connection for scoliosis was received on July 12, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 12, 2010, for the award of service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400 (2014).

2.  The criteria for an effective date earlier than July 12, 2010, for the award of service connection for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Because the July 2011 decision on appeal granted service connection for lumbar and cervical spine degenerative disc disease and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date, and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran and his representative have had ample opportunity to respond and supplement the record.  Neither has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his representative have not identified any outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later, except as provided in 38 C.F.R. § 20.1304(b)(1) (which, in essence, addresses the effective date to be assigned in situations in which a request for a change in representation, a request for a personal hearing, or additional evidence, is submitted following the expiration of the 90-day period immediately following notification of certification and transfer of records, and that particular evidence is thereafter determined to be the basis for an allowance of the benefit that the Board had denied on appeal).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefits sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran alleges that he is entitled to effective dates for the awards of service connection for lumbar and cervical spine disabilities back to January 1982 when he originally filed a claim of service connection for scoliosis.  He has expressed confusion regarding how the back conditions could be nonservice-connected in 1982 and then later service-connected in 2010.  

In January 1982, the Veteran filed a claim of service connection for thoracic, idiopathic scoliosis.  A February 1982 rating decision denied the claim.  He did not appeal the decision and did not submit any pertinent evidence within one year of the decision.  38 C.F.R. §§ 3.156(b), 20.302; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, the decision became final.  38 C.F.R. §§ 3.160(d), 20.1103.

In April 1984, VA received a petition to reopen the Veteran's claim of service connection submitted by Congressman Charlie Rose's office on the Veteran's behalf.  38 C.F.R. § 3.155(a).  In May 1984, the Agency of Original Jurisdiction (AOJ) sent a letter to Congressman Rose informing him that the evidence submitted did not change the AOJ's prior decision to deny service connection for a back condition.  The letter states that if the Veteran wished to reopen his claim he needed to furnish new and material evidence.  The letter does not indicate that a copy was sent to the Veteran and a handwritten note on an April 1984 confirmed rating decision specifically states that no letter was being sent to the Veteran and that the Congressman was being provided with the information.  The AOJ's act of not providing the Veteran with notice of the decision to deny his petition to reopen and his right to appeal that decision was a due process error that essentially left the April 1984 petition to reopen pending and nonfinal.  38 C.F.R. §§ 3.103(b), (f), 3.160(c); Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).  

Although the April 1984 petition to reopen remained pending, it was implicitly denied by a later November 1993 rating decision.  Specifically, in February 1993, the Veteran again filed a petition to reopen his claim of service connection for scoliosis.  A November 1993 rating decision declined to reopen the claim, finding that new and material evidence had not been submitted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a subsequent final adjudication of a claim that is identical to an earlier pending claim terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  The later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail, provides the Veteran with notice that his claim has failed, and affords the Veteran the opportunity to appeal the denial to the Board.  Id.  In certain circumstances, pursuant to the "implicit denial doctrine," "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  

Here, although the November 1993 decision did not specifically reference the April 1984 petition to reopen, it denied a similar petition to reopen a claim of service connection for scoliosis based on a finding that new and material evidence had not been submitted.  Therefore, the Veteran's notice that his February 1993 petition was denied also implicitly served as notice that his April 1984 petition likewise was denied.  The November 1993 decision became final as the Veteran did not appeal it and did not submit any pertinent evidence within one year of its issuance.  Therefore, as a result of the November 1993 decision, both the April 1984 and February 1993 petitions were finally adjudicated.  38 C.F.R. § 3.160(d).  

In May 2005, the Veteran again filed to reopen his claim of service connection for scoliosis.  An August 2005 rating decision reopened the Veteran's claim, but denied the claim on the merits, finding that the disability was not incurred in or aggravated by service.  The Veteran perfected an appeal of this decision to the Board.  In May 2009, the Board denied the Veteran's petition to reopen based on a finding that he had not submitted new and material evidence to reopen the claim.  The Veteran did not timely file an appeal of this decision with the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7266.  The provisions of 38 C.F.R. § 20.1304(b)(1) do not apply in this case.  38 C.F.R. § 3.400(r).  Thus, the May 2009 Board decision is final.  38 C.F.R. § 20.1100.

Therefore, the February 1982 and November 1993 rating decisions and the May 2009 Board decision are all final.  As a result, they are not subject to revision in the absence of clear and unmistakable error (CUE) in the decisions.  38 U.S.C.A. §§ 5109A, 7105.  Although the Veteran has indicated some confusion regarding how he could be granted service connection effective in 2010 when service connection for the same back disabilities had been denied in 1982, he has not alleged the very specific and rare error of CUE in any of these prior final decisions.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Thus, these decisions are legal bars to an effective date prior to the date of the decisions.  Therefore, the Veteran is not entitled to an effective date in January 1982, when he originally filed a claim of service connection.

On July 12, 2010, VA received a new petition to reopen the Veteran's claim of service connection for scoliosis from Senator Johnny Isakson.  As a result of evidence developed and a VA opinion secured in conjunction with this petition, the RO reopened the claim and granted service connection for lumbar spine degenerative disc disease, rated 10 percent disabling, and cervical spine degenerative disc disease, rated noncompensable, both effective July 12, 2010.  

The question remaining before the Board is whether the Veteran communicated an intent to reopen a claim seeking service connection for a back disability subsequent to the May 2009 Board decision that most recently denied his claim and prior to July 12, 2010.  A preponderance of the evidence is against a finding that he did so.  In fact, the record does not contain any evidence submitted between these two dates.  Neither the Veteran nor his representative has alleged that he submitted an application to reopen the claim during this time period.

As the Veteran's petition to reopen the claim of service connection for scoliosis was received on July 12, 2010, and he did not indicate an intent to reopen the claim subsequent to the May 2009 Board decision and prior to July 12, 2010, the earliest effective dates possible for the awards of service connection under governing law and regulations are the July 12, 2010 dates assigned to each award.  Accordingly, as a matter of law, the appeals seeking effective dates prior to July 12, 2010 for the awards of service connection for lumbar spine degenerative disc disease and cervical spine degenerative disc disease must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER


An effective date prior to July 12, 2010 for the award of service connection for lumbar spine degenerative disc disease is denied.

An effective date prior to July 12, 2010 for the award of service connection for cervical spine degenerative disc disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


